UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 20-F (Mark One) £ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO OR £ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report …………… For the transaction period from to COMMISSION FILE NUMBER 1- CHINA NETCOM GROUP CORPORATION (HONG KONG) LIMITED (Exact name of Registrant as specified in its charter) Hong Kong, The People’s Republic of China (Jurisdiction of incorporation or organization) No. 21, Financial Street Xicheng District, Beijing, The People’s Republic of China (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12 (b) of the Act. Title of Each Class Name of Each Exchange On Which Registered American depositary shares, each representing 20 ordinary shares of par value US$0.04 per share New York Stock Exchange, Inc. Ordinary shares of par value US$0.04 per share New York Stock Exchange, Inc.* * Not for trading, but only in connection with the registration of American depositary shares. Securities registered or to be registered pursuant to Section 12 (g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15 (d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. As of December 31, 2007, 6,674,328,400 ordinary shares were issued andoutstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, asdefined in Rule 405 of the Securities Act. Yes X No If this report is an annual or transition report, indicate by check mark if theregistrant is not required to file reports pursuant to Section 13 or 15(d) ofthe Securities Exchange Act of Yes No X The Registrant is required to file reports pursuant to Section 13 or 15(d) ofthe Securities Exchange Act of Note - Checking the box above will notrelieve any registrant required to file reports pursuant to Section 13 or 15(d)of the Securities Exchange Act of 1934 from their obligations under thoseSections. Indicate by check mark whether the registrant (1) has filed all reports requiredto be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934during the preceding 12 months (or for such shorter period that the Registrantwas required to file such reports), and (2) has been subject to such filingrequirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large acceleratedfiler, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark which financial statement item the Registranthas elected to follow. Item 17 Item 18 X If this is an annual report, indicate by check mark whether theregistrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Table of Contents Page PART I 2 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 2 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 3 ITEM 3. KEY INFORMATION 3 ITEM 4. INFORMATION ON THE COMPANY 18 ITEM 4A. UNRESOLVED STAFF COMMENTS 44 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 44 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 68 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 80 ITEM 8. FINANCIAL INFORMATION 88 ITEM 9. THE OFFER AND LISTING 88 ITEM 10. ADDITIONAL INFORMATION 89 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 94 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 94 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 94 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 94 ITEM 15. CONTROLS AND PROCEDURES 95 ITEM 16A AUDIT COMMITTEE FINANCIAL EXPERT 96 ITEM 16B CODE OF ETHICS 96 ITEM 16C PRINCIPAL ACCOUNTANT FEES AND SERVICES 96 ITEM 16D EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 96 ITEM 16E PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS. 97 ITEM 17. FINANCIAL STATEMENTS 97 ITEM 18. FINANCIAL STATEMENTS 97 ITEM 19. EXHIBITS 97 FORWARD-LOOKING STATEMENTS This annual report filed on Form 20-F contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to financial condition, results of operations, cash flows, dividends, financing plans, business strategies, capital and other expenditures, competitive positions, availability of capital, growth opportunities for new and existing products, availability and deployment of new technologies, plans and objectives of management, mergers and acquisitions, and other matters. Statements in this Form 20-F that are not historical facts are hereby identified as “forward looking statements” for the purpose of the safe harbor provided by Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. The words “estimate,” “project,” “intend,” “expect,” “believe,” “plan” and similar expressions are intended to identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this annual report. In addition, other written or oral statements which constitute forward looking statements have been made and may in the future bemade by us or on our behalf, including with respect to the matters referred to above. These forward looking statements are necessarily estimates reflecting the best judgment of senior management that rely on a number of assumptions concerning future events, many of which are outside of our control, and involve a number of risks and uncertainties that could cause actual results to differ materially from those suggested by the forward-looking statements. These forward-looking statements should, therefore, beconsidered in light of various important factors, including those set forth in this annual report. Important factors that could cause actual results to differ materially from estimates or projections contained in the forward-looking statements include, without limitation: · the level of demand for telecommunications services, particularly with regard to access lines, traffic and new value-added services; · competitive forces in more liberalized markets, including pricing pressures and our ability to retain market share in the face of competition from existing telecommunications companies and potential new market entrants; · the effects of tariff reduction initiatives, particularly in our core fixed-line telephone business; · changes in the regulatory policies of the MII of China and other relevant government authorities, which could affect, among other things, the granting of requisite government approvals, licenses and permits, interconnection and transmission line arrangements, tariff policies, capital investment priorities, and spectrum allocation; · the success of new business initiatives, some of which involve start-up costs, and new systems and applications, particularly with regard to the integration of our service offerings; · our ability to secure or renew the licenses we need to offer telecommunications services and the cost of these licenses and related network infrastructure build-outs; · the availability, terms and deployment of capital, and the impact of regulatory and competitive developments on capital outlays; · changes in the assumptions upon which we have prepared our projected financial information and capital expenditure plans; and · changes in the general political, economic, legal and social conditions in China, including the PRC government’s specific policies with respect to new entrants in the telecommunications industry, the entry of foreign operators into China’s telecommunications market, economic growth, foreign exchange and the availability of credit. 1 CONVENTIONS Definitions References in this annual report to “we”, “us”, the “Company”, the “Group” or “CNC Hong Kong” mean China Netcom Group Corporation (Hong Kong) Limited and, as the context may require, its subsidiaries.
